DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application is in condition for allowance except for the following formal matters (see objections below).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Drawings
The drawings are objected to under 37 CFR 1.83(1). The drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
The drawings do not have satisfactory reproduction characteristics. The drawings appear to be hand drawn or multi-generation copies with shaded areas. Further, all drawings appear to be hand numbered. These deficiencies will not result in clear figures when printed. 

The drawings are objected to under 37 CFR 1.84(h)(3). The drawings do not appear to have proper sectional views. It is noted that the cross sections may be cross hatched but such is not clear from the drawings (see above). The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line. The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight. Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty. Hatching should not impede the clear reading of the reference characters and 
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Allowable Subject Matter
Claims 1-19 are allowable if the drawing objections above are addressed.
The following is a statement of reasons for the indication of allowable subject matter: 
Downhole vibration damping is important in the art and the art is filled with damping devices including those for downhole pumps and tubing. Some examples of such art includes Pratt et al. (US 20210156205), Gopalan (US 10982492), Brown et al. (US 10480260), Dinica et al. (US 20210087890), Banks et al. (US 20190284883), Pratt et al. (US 20170328142), Anderson et al. (US 4552230), and Cramer et al. (US 20120247832) which appear to be the closest art when viewing the various claimed structures. This art discloses systems and structures for inclusion between tubing joints to dampen or isolate vibrations and harmonics. This art, in general, discloses assemblies having mounting collars, members made from resilient materials that are connected to members comprising rigid materials. Further, the art illustrates that the resilient materials are connected to load bearing portions.
This art fails, alone or in combination, to disclose or fairly suggest the detailed limitations describing the positional relationship of the claimed structure. The examiner finds that, at the time that the invention was made, it would not have been within routine .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Taras P Bemko/
Primary Examiner, Art Unit 3672
2/16/2022